Order entered August 18, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01635-CV

 WESTERN PROFESSIONAL HOCKEY LEAGUE, INC. D/B/A CENTRAL HOCKEY
                    LEAGUE, ET AL., Appellants

                                               V.

                 BRIAN MCKENNA AND PAUL HENDRICK, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-05044

                                          ORDER
       We GRANT appellants’ August 15, 2014 motion to withdraw opposed motion to dismiss

appeal. The appeal remains at issue and will be submitted in due course.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE